DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites “an administration instrument body for medical use” in line 5. While the examiner does not believe the wording of “for medical use” is intended to infer any additional structure, this wording could potentially create confusion as to what exactly is meant by this phrase and whether the applicant is intending to say that the administration instrument body has some utility outside of the administration instrument (especially because the preamble already recites that the overall instrument is “for medical use”). The examiner recommends deleting the wording “for medical use” in all instances outside the preamble (which includes at least lines 5, 12, 15-16, 17-18, and 27).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving mechanism for driving a plunger…” in claim 8.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “an administration button (54) for injecting said drug solution” in line 7, which is unclear. This language makes it sound as if the administration button is itself what performs the injecting, however the administration button more so appears to activate the driving mechanism which then results in injection of the drug solution (based off lines 8-10 of the claim).
8 recites the limitation "the distal end side" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 8, lines 18-19 recite “an opposite end of said lid being freely retractable at the proximal end”. This is unclear however because the only previous mention of a proximal end was with regard to a proximal end of the administration instrument body in line 13. In the instant Figures (for example Fig. 11) the lid 67 is never depicted as being freely retractable at the proximal end of the administration instrument body 66, therefore it is unclear if the applicant is intending to refer to a different proximal end in lines 18-19 than that mentioned earlier in the claim. The examiner will interpret “the proximal end” in lines 18-19 to be referring to the same thing as the “opposite end” recited in line 18.
Claim 8 recites the limitation "the side where said needle (51) is attached" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 8, the limitations in lines 21-23 read as if they are method steps, however claim 8 is an apparatus claim. This creates uncertainty as to what limitations the applicant is intending to positively recite. The examiner recommends using configured to language rather than the current wording. For the sake of compact prosecution the examiner will assume that the drug solution cartridge must be configured to be inserted in a longitudinal direction… and said lid is subsequently configured to be rotated and closed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Covington et al. (US 5,368,578, hereafter 'Covington') in view of Brunet (US 4,643,721).
As to claim 8, Covington discloses an administration instrument (10) for medical use (see lines 6-8 describing how the syringe holder 10 is for use in combination with medicament-containing ampules), detachably mounting a cylindrical drug solution cartridge (11), and configured to inject a drug solution filled in said drug solution cartridge out of a needle attached at a tip of said drug solution cartridge (see para beginning line 40 col. 3), the instrument comprising: an administration instrument body (hollow frame portion 20) for medical use with said drug solution cartridge detachably mounted (see at least Fig. 1, lines 34-63 col. 5; pivoting of pivoting element 30 allows for detachable mounting of ampoule unit in hollow 29 of the frame); an administration button (button 44) for injecting said drug solution (Fig. 4A, para beginning line 53 col. 4); a plunger (shaft portion 41 + head portion 42) which pushes said drug solution within said drug solution cartridge when activated by said administration button (see Fig. 4A, para beginning line 53 col. 4; it is evident that button 44 is intended to be pressed to move the rest of plunger element 40 to expel contents of the ampoule 11), wherein said administration instrument body for medical use includes a distal end (21) where said needle is arranged (see Figs. 1, 2A, 2B) and a proximal end (24) where said administration button is arranged (see Fig. 1, 2C, 4A, proximal portion contains a bore 26 where plunger element 40 which includes button 44 is inserted), wherein a lid (30) is provided on a side surface of said administration instrument body for medical use (see Fig. 1), one end (distal end) of said lid being pivotally supported by said administration instrument body for medical use at the distal end side (30 is supported by lugs 22 on distal end of frame 20) and an opposite end of said lid being freely retractable at the proximal end (see Fig. 1 and lines 56-63 col. 5; proximal end of 30 freely retracts between open position and closed position), wherein 2said drug solution cartridge is inserted in a longitudinal direction from the side (see 
Covington is silent to a driving mechanism for driving the plunger. Brunet however discloses an automatic hypodermic syringe that comprises an administration button (73) and drive mechanism for driving a plunger (70). Covington describes that the drive mechanism “essentially comprises a body 66 having at one end the screwthread 67 complementary to screwthread 18 on a casing 16 and at the other end retaining means 68 adapted to maintain the drive member 70 under the bias of the coil spring 71.  The drive mechanism further comprises a safety ring 72 adapted to prevent actuation of the push button 73 disposed in the rear end of side wall 74, until the safety ring 72 has been removed” (see para beginning line 63 col. 3). 
It would have been obvious to one having ordinary skill in the art to modify Covington in view of Brunet to include a drive mechanism, including parts such as a body, a screwthread, and a coil spring. One would have been motivated to do so in order to provide automated driving of the plunger, rather than the current design of Covington which would require a user to manually push the plunger through the ampoule 11 (see Fig. 1, para beginning line 63 col. 3 of Brunet).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783